UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-2136



ANNELLA A. ROYSTER,

                                            Plaintiff - Appellant,

          versus


PATRICIA M. WALL; JOHN D. NETHERLAND; VIRGINIA
DEPARTMENT OF CORRECTIONS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. David G. Lowe, Magistrate Judge.
(CA-98-690-3)


Submitted:   December 16, 1999         Decided:     December 27, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Annella A. Royster, Appellant Pro Se. Guy Winston Horsley, Jr.,
Assistant Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Annella A. Royster seeks to appeal the magistrate judge’s

order* dismissing her civil action.    We dismiss the appeal for lack

of jurisdiction because Royster’s notice of appeal was not timely

filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).       This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

        The magistrate judge’s order was entered on the docket on July

15, 1999.    Royster’s notice of appeal was filed on August 18, 1999.

Because Royster failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            DISMISSED


     *
         The parties consented to the magistrate judge’s jurisdic-
tion.    See 28 U.S.C.A. § 636(c)(1) (West Supp. 1999).


                                   2